Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  “0,5 mm” should be 0.5 mm.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 states “the types of semiconductor chips are electrically controllable independently of each other”; it is unclear how the type of a chip can be changed by electrical means.  Of the purpose of the current Office Action, is understood to mean the semiconductor chips are electrically controllable independently of each other.
Claim 31, it is unclear what the wirings “constructed equally” means: are the wirings made of the same size, the same material, etc..  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17,21,23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwaharada et al (PG Pub 2013/0170208 A1) and Tsukada et al (PG Pub 2015/0207050 A1).
Regarding claim 17, Kuwaharada teaches an optoelectronic semiconductor device comprising: at least two lead frame parts (121A and 121B, figs. 1-7); at least one 
Kuwaharada does not teach difference in height of at most 50 µm.
In the same field of endeavor, Tsukada teaches difference in height in the path of a wire exerts stress on the wiring especially at angled sections (paragraph [0007]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make difference in height of at most 50 µm in a direction perpendicular to the mounting region along its entire path from the connection region to the semiconductor chip, for the benefit of reducing stress on the wire.  
Regarding claim 21, Kuwaharada teaches the optoelectronic semiconductor device according to claim 17, further comprising a fluorescent body (phosphor in 127B, fig. 7, paragraph [0051]) arranged on the chip top side, and wherein the fluorescent body has an electrical through-connection (116 in 127B, fig. 7) which extends from the electrical line to the chip top side.  
Kuwaharada does not teach wherein the fluorescent body terminates flush with the cast body in a direction pointing away from the mounting region.
Tsukada teaches difference in height in the path of a wire exerts stress on the wiring especially at angled sections (paragraph [0007]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the fluorescent body terminates flush with the cast body in a direction pointing away from the mounting region, for the benefit of reducing stress on the wire.  
Regarding claim 23, Kuwaharada does not teach the optoelectronic semiconductor device according to claim 17, wherein the reduced thickness is between 20 % and 55 % inclusive of the full thickness, wherein the full thickness is between 70 µm and 0.5 mm inclusive, and wherein a minimum distance between the lead frame parts is between 0.05 mm and 0.5 mm inclusive.    
It would have been obvious to the skilled in the art before the effective filing date of the invention to adjust the amount of reduced thickness, the full thickness, as well as, a minimum distance between the lead frame parts, respectively, to between 20 % and 55 % inclusive of the full thickness, to between 70 µm and 0.5 mm inclusive, to between 0.05 mm and 0.5 mm inclusive, for examples, by optimization according to etching/production margins in reducing thickness of the lead frames, voltage/current to be applied to the lead frames—it is well known that the thicker the lead frames the larger voltage/current they can withstand—and the size of the overall package, which is known to depend on the functionality/use of the device, and which determines a minimum distance between the lead frame parts.
Regarding claim 24, Kuwaharada does not teach a top side of the cast body facing away from the mounting region is curved when viewed in cross- section and rises steadily from the chip top side to the connection region.
Tsukada teaches angled sections in the path of a wire exerts stress on the wiring (paragraph [0007]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a top side of the cast body facing away from the mounting region to be curved when viewed in cross- section and rises steadily from the chip top side to the connection region, for the benefit of reducing stress on the wire by eliminating angled sections.  

Claims 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwaharada et al (PG Pub 2013/0170208 A1) and Tsukada et al (PG Pub 2015/0207050 A1) as applied to claim 17 above, and further in view of Fjelstad (PG Pub 2002/0001869 A1).
Regarding claim 19, the previous combination remains as applied in claim 17.
Kuwaharada further teaches the optoelectronic semiconductor device according to claim 17, wherein the semiconductor chip is a light emitting diode chip configured to generate radiation (paragraph [0036]), wherein the OSR-688-EHPage 3 of 8mounting region is located in a passage (fig. 7) of the respective lead frame part.
Kuwaharada does not teach wherein the passage forms a reflector for the radiation.  
In the same field of endeavor, Fjelstad teaches the passage forms a reflector (374, fig. 8B, paragraph [0044]) for the radiation, for the known benefit of increasing light extraction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the passage form a reflector for the radiation for the known benefit of increasing light extraction.  
  Regarding claim 26, the previous combination remains as applied in claim 17.
 Kuwaharada does not teach the lead frame parts are coated with a reflective coating.  
In the same field of endeavor, Fjelstad teaches a lead frame part is coated with a reflective coating (374, fig. 8B, paragraph [0044]), for the known benefit of increasing light extraction.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to coat the lead frame parts with a reflective coating, for the known benefit of increasing light extraction.  

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwaharada et al (PG Pub 2013/0170208 A1) and Tsukada et al (PG Pub 2015/0207050 A1) as applied to claim 17 above, and further in view of Komatsu et al (PG Pub 2012/0132938 A1).
Regarding claim 27, the previous combination remains as applied in claim 17.
Kuwaharada does not teach wherein the optoelectronic semiconductor device comprises at least two different types of semiconductor chips.  
In the same field of endeavor, Komatsu teaches the optoelectronic semiconductor device comprises at least two different types of semiconductor chips (blue LED 21B and green LED 21G, fig. 1), and wherein the types of semiconductor chips are electrically controllable independently (21B and 21G are connected to different lead frame parts (fig. 1) of each other, for the known benefit of producing different light colors.  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the optoelectronic semiconductor device to comprise at least two different types of semiconductor chips, and wherein the types of semiconductor chips are electrically controllable independently of each other, for the known benefit of producing different light colors.  

  Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwaharada et al (PG Pub 2013/0170208 A1) and Tsukada et al (PG Pub 2015/0207050 A1) as applied to claim 17 above, and further in view of Gebuhr et al (PG Pub 2015/0076549 A1).
Regarding claim 28, the previous combination remains as applied in claim 17.
Furthermore, Kuwaharada teaches a method for producing optoelectronic semiconductor devices according to claim 17, the method comprising: providing a semi-etched lead frame (figs. 1-7 show parts of lead frames 121A and 121B with reduced thickness) composite comprising a plurality of lead frames (figs. 6A and 6B), wherein each lead frame comprises a plurality of lead frame parts (figs. 1-7); placing the 
Kuwaharada does not teach forming electrical lines and electrical wirings between the lead frames, the wirings electrically connecting platforms of adjacent lead frames; and separating connecting bridges between the lead frames so that an electrical connection between adjacent lead frames is only provided via the wirings.  
In the same field of endeavor, Gebuhr teaches forming electrical lines (4a, 4b, figs. 1A-1E) and electrical wirings (9) between the lead frames, the wirings electrically connecting platforms of adjacent lead frames (figs. 1C and 1D); and separating connecting bridges between the lead frames so that an electrical connection between adjacent lead frames is only provided via the wirings (fig. 1E), for the benefit of testing the lead frame assemblage (paragraph [0052]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form electrical lines and electrical wirings between the lead frames, the wirings electrically connecting platforms of adjacent lead frames; and to separate connecting bridges between the lead frames so that an electrical connection between adjacent lead frames was only provided via the wirings, for the benefit of testing the lead frame assemblage.  
Kuwaharada does not teach reducing thickness of the lead frames through etching but teaches processing the lead frame through punching (paragraph [0055]); thus, Kuwaharada does not teach “a semi-etched lead frame”.
However, feature “semi-etched” does not carry patentable weight because claim 28 does not claim etching to be a manufacture step.
Nonetheless, Gebuhr teaches the lead frames can be etched or punched (paragraph [0064]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to use “a semi-etched lead frame” since punching and etching are obvious alternatives.  See MPEP 2143 B under” Simple Substitution of One Known Element for Another To Obtain Predictable Results” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 29, Gebuhr teaches the method according to claim 28, further comprising: testing the semiconductor chips (paragraph [0052]); and separating (fig. 1E, paragraph [0056]) the semiconductor devices by cutting the cast body and the wiring.  
Regarding claim 30, Gebuhr teaches the method according to claim 29, wherein the electrical lines together with the wirings are the only electrical connections in the lead frame composite while testing the semiconductor chips, and wherein the platforms have the full thickness and are without function in the finished semiconductor devices (figs. 1C-1E, paragraph [0063]).  
Regarding claim 31, Kuwaharada does not teach a width of the electrical lines and the wirings each are between 20 µm and 150 µm inclusive and a thickness of the electrical lines and the wirings each are between 2 µm and 20 µm inclusive, or wherein the lines and the wirings are produced simultaneously and are constructed equally.   
It would have been obvious to the skilled in the art before the effective filing date of the invention to adjust a width of the electrical lines and the wirings each to be between 20 µm and 150 µm inclusive and a thickness of the electrical lines and the wirings each to be between 2 µm and 20 µm inclusive, for examples, and wherein the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to the skilled in the art before the effective filing date of the invention to produce the lines and the wirings simultaneously for the known benefit of shortening the production time.
Allowable Subject Matter
Claim 33 is allowed.
Claims 18,20,22,25,32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach 
“the connection region is higher than the chip top side” (claim 18) and “wherein the electrical line is…arranged directly on the cast body” (claim 17);
“a wall of the respective lead frame part is formed around the passage, and wherein the wall has a recess in the region of the electrical line so that a distance between the electrical line and the respective lead frame part is increased due to the recess” (claim 20) and “wherein the electrical line is…arranged directly on the cast body” (claim 17); 
“the semiconductor device is free of electrical through-connections” (claim 22) and “wherein the electrical line is…arranged directly on the cast body” (claim 17);
“the semiconductor chip projects laterally beyond the lead frame part with the mounting region” (claim 25) and “wherein the electrical line is…arranged directly on the cast body” (claim 17); 
“the spraying film compensates for height differences between the connection regions and the chip top sides” (claim 32) and “wherein the electrical line is…arranged directly on the cast body” (claim 17); nor
“cast body mechanically connecting the lead frame parts to one another and in which the semiconductor chip is embedded” and “wherein the electrical line is… directly arranged on the cast body” (claim 33) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899